APPENDIX A Series of the Rochdale Investment Trust covered by this Agreement Portfolio/Class A Shares Operating Expense Limit Commencement Date Rochdale Large Growth Portfolio 1.50% December 28, 1999 Rochdale Large Value Portfolio 1.50% December 28, 1999 Rochdale Mid/Small Growth Portfolio 1.60% December 28, 1999 Rochdale Mid/Small Value Portfolio 1.60% December 28, 1999 Rochdale Dividend & Income Portfolio 1.60% July 8, 1999 Rochdale Intermediate Fixed Income Portfolio 1.15% December 28, 1999 Rochdale Fixed Income Opportunities Portfolio 1.50% June 1, Dated
